SYSTEM CONSISTING OF TWO UV-CURING DRY-TRANSFER COATING LAYERS FOR THE PROTECTION OF A HOLOGRAM IN A PHOTOPOLYMER FILM COMPOSITE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 16-21, 25-27, and 29-30 in the reply filed on June 23, 2022, is acknowledged.  Claims 22-24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.

Claim Rejections—35 USC §112
Claims 16-21 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of independent claims 16, 20, 21, 29, and 30 (the last two incorporating claim 16 by reference), the limitation “assistant…substances” is found indefinite.  This term is not defined in the specification and does not appear to be a standard term with a precise meaning in the art.  Hence, it is unclear in what sense and with respect to what goal the recited substances are considered “assistant”.
Claims 17-19 depend on claim 16 and are rejected for thereby incorporating the indefinite subject matter thereof.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidya et al. (WO 99/25775).
Regarding claim 21, Vaidya et al. teach a layer construction comprising a curable protective layer C2 (“curable topcoat film”) and an areal substrate layer D2 (“base film”) at least partly joined to the protective layer C2 (p. 53, LL. 1-5, L. 11), wherein the protective layer C2 comprises I) at least one thermoplastic resin C2-I selected from the group consisting of polyvinyl butyral and polymethyl methacrylate (in Example 1, polymethyl methacrylate), II) at least one multifunctional acrylate reactive diluent C2-II (trimethylolpropane triacrylate monomer), III) at least one photoinitiator C2-III (IGRACURE® 184 photoinitiator) and IV) optionally assistant and added substances (p. 52, LL. 8-22; p. 53, LL. 1-5).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 16-19 and 29-30 would be allowable if the rejections under 35 U.S.C. 112 are overcome, because the prior art does not teach a sealed holographic medium or an optical display or security document comprising the same, comprising a layer construction B'-C1'-C2', wherein B' is a photopolymer layer containing a volume hologram and C1' and C2' are protective layers having the claimed compositions.  Claim 20 would be allowable if the rejections under 35 U.S.C. 112 are overcome, because the prior art does not teach a layer construction comprising a curable protective layer C1 and an areal substrate layer D1 at least partly joined to the protective layer C1, wherein the protective layer C1 comprises the claimed composition.  Claims 25-27 are found allowable because the prior art does not teach a kit of parts containing at least one protective layer C1, at least one protective layer C2 and an areal photopolymer layer B' containing a volume hologram, wherein the protective layers C1 and C2 are both different and are in an uncured state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745